DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 9/30/22.
Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.  Applicant argues that Koonen does not show polarization modulation, optical pumping in an atomic clock, not specific coherence requirements as shown in claims 1, 9, and 16, respectively.  Examiner does not agree with Applicant’s argument because Koonen clearly shows in ¶0049-0053 that two orthogonal polarization states of the mode are fed to the central 2D grating coupler through the waveguides, and the phase tuner (heater) can effect local change in the refractive index of the waveguide so that the output emission in 2D grating coupler can show polarization modulation by having phase shifted of one polarization state of the mode.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1, and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0306115 to Koonen.
  	Claim 1. A system for modulating polarization of an optical beam, the system comprising: a light source LP11b-p for generating light into a first waveguide (upper having a heater) and a second waveguide (lower); a first grating coupler LP11b (2-D grating coupler) for coupling the fight from the first waveguide into an output emission, a second grating coupler LP 11b (2-D grating coupler) for coupling the light from the second waveguide into the output emission; and at least one phase shifter (heater) for shifting the phase of the light between the first waveguide and the second waveguide.  As discussed above, Koonen clearly shows in ¶0049-0053 that two orthogonal polarization states of the mode are fed to the central 2D grating coupler through the waveguides, and the phase tuner (heater) can effect local change in the refractive index of the waveguide so that the output emission in 2D grating coupler can show polarization modulation by having phase shifted of one polarization state of the mode.  
 	Claim 6. The system of claim 1, further comprising a first mode expander for coupling the first waveguide to the first grating coupler, and a second mode expander for coupling the second waveguide to the second grating coupler. See fig. 6, 9, and 10.
 	Claim 7. The system of claim 1, wherein the first waveguide is fabricated in a first guiding layer and the second waveguide is fabricated in a second guiding layer. See fig. 8.
 	Claim 8. The system of claim 1, further comprising a spacer cladding layer separating the first guiding layer and the second guiding layer. There is a space between the first and second waveguide layers shown in fig. 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen et al in view of USPUB 2013/0315527 to Sun et al.
 	Re claims 2, Koonen discloses every aspect of claimed invention except for the at least one variable attenuator. Sun shows a general teaching of utilizing a variable attenuator for the purpose of confining light signals to particular regions.
It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Koonen’s device to include the variable attenuator as shown in Sun for the purpose of confining light signals to particular regions as needed. Itis clear this would improve the device.
  	Re claims 3, Koonen discloses every aspect of claimed invention except for the coherent light source. Sun shows a general teaching of utilizing a laser chip (coherent light source). It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Koonen’s device to include the coherent light source as shown in Sun for the purpose of providing consistent expected result from the device. Itis clear this would improve the device.
 	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen et al in view of USPAB 10,365,435 to Karimelahi et al.
 	Koonen discloses every aspect of claimed invention except for the first grating coupler and the second grating coupler are vertically aligned over each other/ an axis of first grating coupler and an axis of the second grating coupler are orthogonal to each other.  Karimelahi shows a general teaching of utilizing the first grating coupler and the second grating coupler are vertically aligned over each other/ an axis of first grating coupler and an axis of the second grating coupler are orthogonal to each other. See fig. 2 and column 7, lines 9-27. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Koonen’s device to include the claimed feature as shown in Karimelahi for the purpose of providing various polarization splitting/ diverse of the light beam as needed. Itis clear this would improve the device.
 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen in view of USPUB 2013/0315527 to Sun et al.
 	Re claim 17, Koonen discloses every aspect of claimed invention except for the at least one variable attenuator. Sun shows a general teaching of utilizing a variable attenuator for the purpose of confining light signals to particular regions.
It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Gallinet’s device to include the variable attenuator as shown in Sun for the purpose of confining light signals to particular regions as needed. It is clear this would improve the device.
  	Claim(s) 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0146958 to Gallinet et al.
 	Gallinet discloses the following.
 	Claim 9.   (Currently amended) A system for generating an array of optical beams for use in an atomic clock, the system comprising: a substrate 20: at least one optical splitter 24 in the substrate for splitting a received optical signal into separate optical signals; and a grating emitter 22, the grating emitters for coupling the separate optical signals out of the substrate into beam array to an atomic clock for push-pull optical pumping.  
 	Gallinet discloses every aspect of claimed invention except for the array of grating emitters.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to include the array of grating emitters as needed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 	Claim 10. (Original) The system of claim 9, further comprising a lens array for collimating beams of the beam array.  See ¶0055.
 	Claim 11. (Original) The system of claim 9, further comprising a quarter wave plate for changing a polarization of beams of the beam array.  See ¶0073.
 	Claim 12. (Original) The system of claim 9, wherein the grating emitters comprise grating emitters that emit beams with at least two different polarization states.  See ¶0073 and 0064: linearly polarized state and circular polarized state.
 	Claim l4. (Original) The system of claim 12, wherein grating emitters comprising opposite polarization states are arranged in pairs. See ¶0018-0019.
 	Re claim 15, Gallinet disclose the claimed invention except for the checkboard pattern.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to include the array of grating emitters in checkboard pattern, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallinet al in view of USPUB 2014/0178000 to Kemp.
Re claim 13, Gallinet discloses every aspect of claimed invention except for the periodically-modulated light source, and a time-delay difference between two subsets of the emitters approximating half the modulation period. Sun shows a general teaching of utilizing a periodically-modulated light source, and a time- delay difference between two subsets of the emitters approximating half the modulation period (see ¶0016). It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Gallinet’s device to include the periodically-modulated light source, and a time-delay difference between two subsets of the emitters approximating half the modulation period as needed because the method is well known and used in the art as shown in Kemp.
 	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen in view of USPUB 2017/0329146 to Hung et al.
 	Re claim 16, Koonen discloses every aspect of claimed invention except for the coherence length of at least 1 millimeter.  Hung shows a general teaching of utilizing a laser having a coherent length exceeding 40m.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the coherence length of at least 1 millimeter as needed.  
 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen, Hung et al, and further in view of USPAT 9,798,166 to Sharma et al.
 	Re claim 17, Koonen and Hung disclose every aspect of claimed invention except for the attenuator.  Sharma shows a general teaching of utilizing an attenuator in a waveguide.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the attenuator in a waveguide as shown in Sharma as needed.  
 	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koonen in view of USPAB 10,365,435 to Karimelahi et al.
 	Koonen discloses every aspect of claimed invention except for the first grating coupler and the second grating coupler are vertically aligned over each other/ an axis of first grating coupler and an axis of the second grating coupler are orthogonal to each other.  Karimelahi shows a general teaching of utilizing the first grating coupler and the second grating coupler are vertically aligned over each other/ an axis of first grating coupler and an axis of the second grating coupler are orthogonal to each other. See fig. 2 and column 7, lines 9-27. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Koonen’s device to include the claimed feature as shown in Karimelahi for the purpose of providing various polarization splitting/ diverse of the light beam as needed. Itis clear this would improve the device.

 					   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883